DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-27-2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the glass hollow body tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The glass hollow body has not been previously referred to as a “tube”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spaeth ‘220 (US 2006/0016220 A1) in view of Fulton ‘273 (US 3,173,273).
Regarding claim 1, Spaeth ‘220 teaches a method for air quenching a glass hollow body elongated along a main axis, including a wall having an external surface and an internal surface formed by a bore extending along the main axis (¶ [0004], [0013], [0052]; glass tube 20, Figs. 1-2), the method comprising:
simultaneously blasting and distributing air jets over the external surface and the internal surface of the glass hollow body (¶ [0013]-[0014], [0053], [0057])
an internal air jet distributed over the internal surface is aligned along the main axis (air jet of central tube 58 aligned along vertical main axis of glass tube 20, Figs. 1-2)
an axial nozzle blasting the internal air jet is positioned substantially external to and above the bore (central tube 58 is external to and above the bore of glass tube 20, Fig. 1).
Spaeth ’220 is silent regarding the internal air jet forming a ring with an opening at a center thereof in a plane transverse to the main axis.  In analogous art of nozzles providing cooling air, Fulton ‘273 suggests providing an air jet forming a ring with an opening at a center thereof (“vortex”, column 1, lines 9-12, column 6, lines 52-54) for the benefit of creating cooling air with a simple and compact apparatus (column 1, lines 28-31, 37-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spaeth ‘220 by utilizing the air jet forming a ring with an opening at a center thereof as suggested by Fulton ‘273 as the internal air jet for the benefit of creating cooling air with a simple and compact apparatus.  In such a combination of Spaeth ‘220 and Fulton ‘273, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the air jet of Fulton ‘273 (Fig. 2) in the same orientation as the air jet of Spaeth ‘220 in order to provide the air jet to the internal surface of the glass tube, such that the a ring with an opening at a center thereof as suggested by Fulton ‘273 (column 6, lines 52-54 - transverse to cold air exit direction in Fig. 2) would be in a plane transverse to the main axis of the glass hollow body of Spaeth ‘220.
Regarding claim 2, Spaeth ‘220 further teaches the internal air jet is blasted through an axial nozzle opening above the bore (lower opening of central tube 58 is above the bore of glass tube 20, Fig. 1).
Regarding claim 3, Spaeth ‘220 teaches the axial nozzle as described above, but is silent regarding structure of the axial nozzle as claimed.  Fulton ‘273 suggests providing the air jet forming a ring with an opening at a center thereof as described above, and further suggests providing the air jet utilizing a nozzle comprising:
a shaped opening with an axial core (cylindrical inner surface 30, Fig. 3)
radii connecting the axial core to an external wall (striped portions between nozzles 27, Fig. 3)
circular arcs formed between the axial core and the external wall such that air flowing through the circular arcs forms the ring with the opening at the center of the ring (nozzles 27, Fig. 3; column 6, lines 14-17, 52-54)
for the benefit of creating cooling air with a simple and compact apparatus (column 1, lines 28-31, 37-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spaeth ‘220 by providing the axial nozzle with the structure as claimed for the benefit of creating cooling air with a simple and compact apparatus (column 1, lines 28-31, 37-51), as suggested by Fulton ‘273.
In the combination of Spaeth ‘220 and Fulton ‘273 as described above, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the air jet of Fulton ‘273 in the same orientation as the air jet of Spaeth ‘220 in order to provide the air jet to the internal surface of the glass tube, such that the a ring with an opening at a center thereof as suggested by Fulton ‘273 would be in a plane transverse to the main axis of the glass hollow body of Spaeth ‘220, as also described for claim 1 above.
Regarding claim 4, Spaeth ‘220 further teaches external nozzles blasting and distributing air jets over the external surface of the glass hollow body (¶ [0013], [0053], [0057]; nozzles 46, Figs. 1-2)
Regarding claim 5, Spaeth ‘220 further teaches the external nozzle extend substantially over an entire height of the external surface of the glass hollow body tube (¶ [0053]; Figs. 1-2)
Regarding claim 6, Spaeth ‘220 further teaches rotating the external nozzles about the main axis during blasting and distributing the air jets over the external surface (¶ [0020], [0055]-[0056]).

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741